1

     Received via e-mail 3/31/15
 1   February 11, 2015
 2   03-14-00715-CV Case number in e-mail was 03-14-00820-CV
 3   C-1-CV-14-008244
 4   Eue Jin Jeong et al vs. Texas Greenovation
 5

 6   I have received the notice for the above styled case. As of
 7   today I have not received a request for the court reporter's
 8   record in this case.
 9   Please contact me if you have any further questions.
10   Thank you,
11

12   Amanda Anderson, CSR
13   Official Court Reporter
14   County Court at Law No. 2
15   Travis County, Texas
16   1000 Guadalupe St., Rm 211
17   Austin, Texas 78701
18   512 854-9250
19   FAX: 512 854-4724
20

21

22

23

24

25